     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

JACK HATTY,                              )
individually,                            )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No. 19-12128
                                         )
DAIQUIRIS & CREAMS NO. 2,                )
INC., a business corporation, and        )
NO LIMIT GAMING, LLC, a                  )
domestic limited liability company,      )
                                         )
     Defendants.                         )
______________________________

                                  COMPLAINT

       Plaintiff JACK HATTY (hereinafter “HATTY” or “Plaintiff”) hereby sues

Defendants DAIQUIRIS & CREAMS NO. 2, INC., a business corporation, and NO

LIMIT GAMING, LLC, a Louisiana limited liability company, (hereinafter

“Defendants”) for injunctive relief, attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12103, 12181-

12205a (hereinafter “ADA”), and its implementing regulations and alleges as

follows:




                                                                          Page 1 of 13
      Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 2 of 13




                             JURISDICTION AND VENUE

       1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.

       2.     Venue is properly located in the Eastern District of Louisiana pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendants’ property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff JACK HATTY is a Louisiana resident individual. Plaintiff is

sui juris and qualifies as an individual with disabilities as defined by the ADA.

Plaintiff was involved in an automobile accident which caused a spinal cord injury.

Because of this condition, plaintiff uses a wheelchair for mobility. The limited use

of Plaintiff’s lower body is a condition that constitutes a physical impairment which

impacts and substantially limits the major life activity of walking and limited

dexterity in his upper extremities and as such is a qualified disability under the ADA.

       4.     Defendant, DAIQUIRIS & CREAMS NO. 2, INC. (hereinafter referred

to collectively along with Defendant NO LIMIT GAMING, LLC as “Defendants”),

is a business corporation registered to do business and, in fact, is conducting business

                                                                                Page 2 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 3 of 13




in the State of Louisiana. DAIQUIRIS & CREAMS NO. 2, INC., is the

owner/operator of the business location that is the subject of this action, specifically:

Daiquiris & Creams located at 5260 Veterans Memorial Blvd., Metairie, LA

(hereinafter referred to as “premises”, “subject premises”, “subject facility”, “subject

property”, “subject location”, “Defendant’s premises” and/or “Defendant’s

property”).

      5.       Defendant, NO LIMIT GAMING, LLC (hereinafter referred to

collectively along with Defendant DAIQUIRIS & CREAMS NO. 2, INC. as

“Defendants”), is a Louisiana limited liability company registered to do business

and, in fact, is conducting business in the State of Louisiana. NO LIMIT GAMING,

LLC, is the owner/operator of the business location that is the subject of this action,

specifically: Sports Club Bar & Deli also located at 5260 Veterans Memorial Blvd.,

Metairie, LA (hereinafter referred to as “premises”, “subject premises”, “subject

facility”, “subject property”, “subject location”, “Defendant’s premises” and/or

“Defendant’s property”).

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its




                                                                               Page 3 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 4 of 13




requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      7.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendants.

      8.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendants due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendants by the government

pursuant to Section 44 and/or Section 190 of the IRS Code.

      9.      Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

business locations owned and operated by Defendants are places of public

accommodation in that they are frozen beverage service and sports bar and gaming-

services business locations that provide various related goods and services to the

public. Pursuant to 42 U.S.C. § 12182(a), the Defendants are liable for any ADA

violations on the subject premises because they own and operate the businesses at

the subject premises. As the owner/operator of these business locations the

Defendants are each independently liable for the barriers to equal access as alleged

herein. 28 C.F.R. § 36.201(b).



                                                                            Page 4 of 13
      Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 5 of 13




       10.      Prior to instituting this action, and on numerous occasions per month

over the last year and before, Hatty visited and attempted to patronize Defendants’

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendants due to their lack of

compliance with the ADA. Plaintiff has personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.

       11.      Due to the violations of the ADA at Defendants’ premises Plaintiff does

not have safe and equal access to the goods and services available to Defendants’

able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result of the discriminatory conditions present at the

subject premises.

       12.      Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

of the goods and services of, Defendants’ subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.



                                                                                  Page 5 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 6 of 13




      13.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendants, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      14.    Plaintiff resides less than five (5) miles from where the subject facility

is located and has a real, continuing, and immediate threat of future discrimination

as a result of Defendants’ violation of, and non-compliance with, the ADA because

he intends to continue to visit, i.e. attempt to patronize, the subject location each

time he travels by the subject facility which occurs numerous times each month.

Accordingly, Plaintiff intends to attempt to patronize, i.e., visit, Defendants’ subject

location numerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and he is able to patronize the

subject location with access equal to that of Defendants’ able-bodied customers.

      15.    Defendants have discriminated and continue to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et seq.




                                                                              Page 6 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 7 of 13




     16.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      17.    Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R.

§ 36.302 et seq., and are discriminating against the Plaintiff as a result of inter alia,

the following specific violations that Plaintiff personally encountered and/or

observed (unless otherwise indicated, the violations alleged herein exist concurrently

for both businesses which are the subject of this action):

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility
             because the existing designated accessible parking space
             and access aisle are indistinguishable due to faded paint
             which is not being maintained by Defendant in violation
             of 28 CFR § 36.211 and Section 502.3.3 of the 2010 ADA
             Standards, whose resolution is readily achievable. The
             unmaintained access aisle has caused Plaintiff anxiety and
             difficulty because should he park his vehicle in a space
             that is not clearly marked as accessible and/or without a
             clearly marked access aisle, he runs the risk of being
             blocked out of his vehicle, and stranded at the subject
             location if someone parks next to his vehicle.

      b.     The plaintiff could not safely utilize the parking facility
             because the designated access aisle was not level (the
             built-up curb ramp extends into the access aisle) in
             violation of Section 4.6.3 of the ADAAG and Section
             502.4 of the 2010 ADA Standards, whose resolution is
             readily achievable.

      c.     The plaintiff could not safely utilize the parking facility as
             the designated accessible parking space had no visible
             upright signage in violation of Section 4.6 of the ADAAG

                                                                               Page 7 of 13
Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 8 of 13




      and Sections 302 and 502 of the 2010 ADA Standards,
      whose resolution is readily achievable.

d.    The plaintiff could not independently enter/exit his vehicle
      as the parking space ground surface consisted of
      unmaintained broken pavement in violation of Section 4.5
      of the ADAAG and Section 302.3 of the 2010 ADA
      Standards and said accessible feature is not being
      maintained by Defendant in violation of 28 CFR § 36.211,
      whose resolution is readily achievable.

               ACCESSIBLE ROUTE/CURB RAMP

e.    The plaintiff could not safely traverse the path of travel to
      the entrances as there are noncompliant changes in level
      present. Violation: The exterior path of travel from the
      parking facility to the public entry doors contains
      excessive changes in slope (including cross-slope of built-
      up curb ramp) in violation of Section 4.3 of the ADAAG
      and Sections 305.2 and 403.3 of the 2010 ADA Standards,
      whose resolution is readily achievable.

                       PUBLIC ENTRANCES
f.    The plaintiff was unable to independently access the
      public entrance to the facility due to a lack of level
      maneuvering clearance at the public entry doors.
      Violation: The area outside the public entry doors has an
      inclined approach which extends into the minimum
      requisite level maneuvering clearance for access to the
      outward swinging entry doors in violation of Section
      4.13.6 of the ADAAG and Section 404.2.4.1 of the 2010
      ADA Standards, whose resolution is readily achievable.

                          MAINTENANCE

g.    The accessible features of the facility are not maintained,
      creating barriers to access for the Plaintiff, as set forth
      herein, in violation of 28 CFR §36.211.

                                                                      Page 8 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 9 of 13




      18.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      19.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendants

do not intend to comply with the ADA.

      20.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendants’ current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the subject

location’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendants do not intend to comply with the ADA.

      21.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the


                                                                             Page 9 of 13
    Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 10 of 13




general public without disabilities.

      22.    To date, the Defendants’ barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendants if these violations are not corrected and made compliant.

      23.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendants contribute to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      24.    Defendants are required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendants’ place of public

accommodation since January 26, 1992, then Defendants are required to ensure to

the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendants’ facilities must be readily accessible to and useable

                                                                            Page 10 of 13
     Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 11 of 13




by individuals with disabilities as defined by the ADA. To date, Defendants have

failed to comply with this mandate.

       25.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendants, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to

the subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       26.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendants to fulfill their continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and

                                                                                Page 11 of 13
Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 12 of 13




       administered by Defendants are violative of the ADA;

 B.    That the Court enter an Order directing Defendants to alter
       thier facilities to make them accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

 C.    That the Court enter an Order directing Defendants,
       pursuant to 28 C.F.R. §36.211, to fulfill their continuing
       duty to maintain its accessible features and equipment so
       that the facility remains accessible to and useable by
       individuals with disabilities to the full extent required by
       Title III of the ADA;

 D.    That the Court enter an Order directing Defendants to
       implement and carry out effective policies, practices, and
       procedures to maintain the accessible features and
       equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
       §36.211.

 E.    That the Court enter an Order directing Defendants to
       evaluate and neutralize its policies and procedures towards
       persons with disabilities for such reasonable time so as to
       allow them to undertake and complete corrective
       procedures;

 F.    An award of attorneys’ fees, costs (including expert fees),
       and litigation expenses pursuant to 42 U.S.C. § 12205;

 G.    An award of interest upon the original sums of said award
       of attorney’s fees, costs (including expert fees), and other
       expenses of suit; and

 H.    Such other relief as the Court deems just and proper,
       and/or is allowable under Title III of the Americans with
       Disabilities Act.


 Dated this the 10th day of August, 2019.



                                                                      Page 12 of 13
    Case 2:19-cv-12128-BWA-JVM Document 1 Filed 08/10/19 Page 13 of 13




                              Respectfully submitted,

                              RIGUER SILVA, L.L.C.
                              /s/ Ryan A. Creel___________________
                              Ryan A. Creel (Louisiana Bar No. 32842)
                              Ivan A. Orihuela (Louisiana Bar No. 23542)
                              Henry M. Weber (Louisiana Bar No. 35374)
                              3213 Florida Ave., Ste. C
                              Kenner, LA 70065
                              Telephone: 504-466-7507
                              E-Mail: ryan.creel@me.com
                              Attorneys for Plaintiff


DEFENDANTS TO BE SERVED:

DAIQUIRIS & CREAMS NO.2 INCORPORATED
c/o Faye L. Wagner, as Registered Agent
17239 Three Rivers Road
Covington, LA 70433

NO LIMIT GAMING, LLC
c/o Chad Nunez, as Registered Agent
4051 Veterans Blvd., Ste. 301
Metairie, LA 70002




                                                                     Page 13 of 13
